Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 11, 2022 has been entered. 
	
This action is a Non-Final action in response to communications filed on 05/11/2022.
Claims 1,5-9, 11, 16, 17, 25 and 26 have been amended. Claims 10 and 20-24 have been cancelled. Claims 1-9, 11-19 and 25-26 are currently pending and have been examined in this application.

Response to Amendment
Applicant’s amendment has been considered.

Response to Argument

Applicant’s remarks have been considered.
In the Remarks Applicant argues, “Applicant respectfully submits that amended independent claims 1 and 11 do not fall within one of the three groupings described above with reference to the January 2019 Guidance.” (pg. 12)
Claims 1 and 11 encompass concepts related to Certain Methods of Organizing Human Activity related to sales activities or behaviors and interactions between people (i.e., following rules or instructions). For instance, Claim 1 recites receiving an order, receiving a selection of order promise time, automatically determining, in real-time, an estimated order completion time using at least a dynamic pick time estimation, the dynamic pic time estimation calculated using a linear regression model, when the estimated order completion time is approximately equal to the order promise time contacting an autonomous delivery vehicle for pickup and delivery. These limitations under the broadest reasonable interpretation covers performance of the limitations within commercial interactions dealing with sales activities or behaviors related to determining completion time of online orders and sending appropriate alerts to customers, employees and drivers. The limitations clearly involve human interactions between humans and computers. The October 2019 Update SME indicates, “Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for  example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping.” Additionally, the claim is related to Mathematical Concepts based on calculations using linear regression. Therefore, the claim recites an abstract idea.
	Further, Applicant argues certain limitations that fall outside the bounds of the alleged abstract idea, “ such as "when the estimated order completion time is approximately equal to the order promise time: contacting a delivery vehicle mobile electronic device for pickup and delivery of the order; continually monitoring, in real-time, an estimated arrival time for the delivery vehicle mobile electronic device at the store using a location of the delivery vehicle mobile electronic device;…” (pg. 13).
	These limitations are analyzed in Step 2A, Prong 2 as additional elements within the claim. See below rejection for full details.

Applicant argues,” Similar to the claims in Enfish, Finjan and Core Wireless, amended independent claim 1 and 11 are directed to a specific improvement in computer functionality.” (pg. 16)  
	Applicant has not provided sufficient support to show that the claimed invention provides an improvement in computer functionality. Nothing in the Specification or the claims is indicative of an improvement in the functioning of the computer. Further steps such as when the estimated order completion time is approximately equal to the order promise time contacting a delivery vehicle mobile electronic device for pickup and delivery, continually monitoring an estimated arrival time for the delivery vehicle electronic device, at the estimated arrival time causing an arrival notification to be displayed on a second electronic device, when the estimated order completion time is after the order promise time causing a customer notification to be displayed on the first electronic device, causing an escalation alert and transmitting a delivery driver notification to the delivery vehicle electronic device are considered generic computer functionality (e.g. sending/receiving, analyzing data) performed using generic computer components (e.g. a processor). These limitations do not improve the functionality of the computer as in the cited cases. The computer is behaving as it normally would. 

Applicant argues, “ Similar to the claims in McRO, Diehr, and Thales Visionix, amended independent claims 1 and 11 are directed to a specific improvement in another technology or technical field, specifically mobile order management. “ (pg. 18)
	Examiner respectfully disagrees and notes that ‘mobile order management’ is not a technical field. Further, McRO was directed to an improvement to an existing technological process (e.g. lip synchronization). In Thales Visionix was similar to Diehr in that the mathematical formula is used to implement or apply the formula in a structure or process (i.e. determining orientation of a tracked object) that when considered as a whole is patent eligible, resulting in a system that reduces errors in an inertial system that tracks an object on a moving platform (i.e. an improvement and/or solving a problem).  Unlike McRO and Thales the instant claims do not demonstrate an improvement in another technology or technical field. As previously stated, the limitations provide for generic computer functionality routinely performed by generic computer components. Here, the combination additional elements (e.g. a processor, CRM and mobile device) provide no more than mere instructions to apply the exception using a generic computer component. Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. 


Applicant argues, “…amended independent claims 1 and 11 contain elements that implement a judicial exception with a particular machine or manufacture, and , therefore, support a conclusion that amended independent claims 1 and 11 integrate the judicial exception into a practical application of the judicial exception.” (pg. 19) 
Examiner respectfully disagrees. Figure 1 of the Specification displays a computer including a display, a memory, a keyboard, etc. (see ¶0018), all elements of a generic computer. The Specification further indicates that the computer system can be any general types of computer systems such as a portable computer, a mobile electronic device or a smartphone. There is nothing in the Specification that indicates a particular machine or manufacture is used to implement the claimed invention.
	Further, Applicant asserts the claims include elements of a computer system not found in a general purpose computer. 
Examiner requests Applicant to provide further details on what those elements are and why they are not found in a general purpose computer.

Applicant argues, “…amended independent claims 1 and 11 contain elements that transform and/or reduce a particular article to a different state or thing, and , therefore, support a conclusion that amended independent claims 1 and 11 integrate the judicial exception into a practical application of the judicial exception.” (pgs. 20-21) 
	Examiner requests Applicant to provide further details as to what the transformation to a different state or thing is. Here, claims 1 and 11 do not provide a transformation.

Applicant argues, “…amended independent claims 1 and 11 contain elements that apply and/or use the judicial exception in some other meaningful way, and , therefore, support a conclusion that amended independent claims 1 and 11 integrate the judicial exception into a practical application of the judicial exception.” (pgs. 21-22) 
	Examiner respectfully disagrees. The claims  recites the additional elements of one or more processors, one or more non-transitory storage devices storing computing instructions configured to perform the receiving from a first electronic device of a customer an order (e.g. data input) and a mobile electronic device for performing  causing a device to display,  receiving from the first electronic device of the customer a selected order promise time (e.g. data input), automatically determining an estimated order completion time calculated using linear regression (e.g. calculation), when the estimated order completion time is approximately equal to the order promise time automatically contacting a delivery vehicle and continually monitoring an estimated arrival time for the delivery vehicle.  These are generic computer components recited at a high level of generality as performing generic computer functions (e.g. receiving input, displaying promise times, calculating estimated order completion time). The combination of the additional element is no more than mere instructions to apply the exception using generic computer components (e.g. a processor). Therefore, even in combination the additional elements do not integrate the abstract idea in to a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is abstract.

Applicant argues, “…amended independent claims 1 and 11 provide an inventive concept that renders the claims patent eligible under 35 U.S.C. 101.” (pgs. 22)  
Examiner respectfully disagrees. Under Step 2B, as noted in the below rejection the additional elements of one or more processors, one or more non-transitory storage devices and electronic devices in the claim amounts to no more than mere instructions to apply the exception using  generic computer components. The additional elements merely automate the steps of receiving, causing, determining, etc. without providing significantly more.  Mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. 

Applicant argues that claims 1 and 11 when taken individually and as a whole, recite matter that cannot be considered well-understood, routine or conventional because they have never been used widely in previous systems.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Claim 1 recites the additional elements of one or more processors, one or more non-transitory storage devices storing computing instructions configured to perform the receiving from a first electronic device of a customer an order (e.g. data input), causing display of one or more promise times, receiving from the first electronic device of the customer a selected order promise time (e.g. data input), automatically determining an estimated order completion time (e.g. calculation), and sending notifications to a delivery vehicle mobile device (e.g. data transmission).  The additional elements are recited at a high level of generality and recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
i. Receiving or transmitting data over a network (e.g. receiving input and sending notifications) (MPEP 2106.05(d). Figure 1 of the Specification displays a computer including a display, a memory, a keyboard, etc. (see ¶0018), all elements of a generic computer. The Specification further indicates that the computer system is suitable for implementing a portion or all of the method (see ¶0018).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 

	
Applicant argues that the Patent Office has not met its burden to show that the amended independent claims are WRC based on Berkheimer.
	See above analysis under Step 2B.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims  1-9, 11-19 and 25-26 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “…contacting a delivery vehicle mobile electronic device for pickup and delivery of the order…” at lines 27-28. The Specification does not explicitly disclose a delivery vehicle or a delivery vehicle with a mobile device. The Specification discloses tracking location of a delivery driver (see ¶0060) and sending notifications to the delivery driver (see ¶0062), but does not associate delivery vehicle with a mobile device. Examiner notes that the Specification is also silent as to functionality how the delivery driver is tracked and communicated with. Claim 11 is rejected under the same rationale.  Claims 6, 7, 16, 17, 25 and 26 are rejected based on their dependency on Claims 1 and 11 respectively.

	 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	

Claims 1-9, 11-19 and 25-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: 
receiving an order comprising one or more items for sale
receiving an order promise time selected from the one or more displayed 
automatically determining, in real-time, an estimated order completion time using at least a dynamic pick time estimation for the order, the dynamic pic time estimation calculated using a linear regression model comprising:
determining using historical picking data for one or more employees of the store: one or more independent variables, respective coefficients and a constant applicable to the historical picking data… 
when the estimated order completion time is approximately equal to the order promise time contacting [a delivery vehicle mobile electronic device] for pickup and delivery of the order
when the estimated order completion time is after the order promise time: causing [a user notification to be displayed on the first electronic device] of the user

Under the broadest reasonable interpretation, the limitations encompass Certain Methods of Organizing Human Activity related to commercial interactions dealing with marketing/sales activities, behaviors and managing interactions between people. For example, determining whether an estimated completion time of online orders is equal to a promise time and sending an alert to a driver for pickup illustrates sales activity and behaviors, as well as, interactions between people. Claim 11 substantially recites the subject matter of Claim 1 and is also abstract. The claims are also reflective of Mathematical Concepts related to mathematical calculations for linear regression.
The dependent claims encompass the same abstract idea. For instance, Claim 2 is directed to determining the estimated order completion time, Claims 3 is directed to sending an escalation alert and Claim 4 is directed to receiving orders, Claim 5 is directed to receiving a delivery address, Claim 6 is directed to determining estimated order completion time, Claim 7 is directed to sending alerts, Claim 8 is directed to determine order promise times, Claim 9 is directed to assigning an order to an employee and Claim 23 is directed to determining an estimated arrival time. Claims 12-19 and 24substantially recites the subject matter of Claims 2-9 and 23. Thus, the dependent claims further limit the abstract idea.

The judicial exception is not integrated into a practical application. Claim 1 recites the additional elements of one or more processors, one or more non-transitory storage devices storing computing instructions configured to perform the receiving from a first electronic device of a customer an order, causing the first electronic device of the customer to display one or more promise times, receiving from the first electronic device of the customer an order promise time, automatically determining an estimated order completion time, when the estimated order completion time is approximately equal to the order promise time contacting a delivery vehicle mobile electronic device for pickup and delivery, continually monitoring an estimated arrival time for the delivery vehicle electronic device, at the estimated arrival time causing an arrival notification to be displayed on a second electronic device, when the estimated order completion time is after the order promise time causing a customer notification to be displayed on the first electronic device, causing an escalation alert and transmitting a delivery driver notification to the delivery vehicle electronic device.  Claim 11 recites the additional elements of electronic device, a display, and a delivery vehicle. These are generic computer components recited at a high level of generality as performing generic computer functions (e.g. receiving input, displaying promise times, calculating estimated order completion time, sending/receiving). 
For instance, the steps of receiving an order and receiving an order promise time is data gathering activity, which is extra-solution activity. The steps of determining an order completion time, determining historical picking data, when the estimated order completion time is approximately equal to order promise time and when the estimated order completion time is after the order promise time involve data analysis/comparing and data transmission (e.g. notifications). The step of contacting a delivery vehicle based on the condition being satisfied (i.e. when est order completion is equal to promise time) and monitoring a location for a delivery driver is data transmission (e.g. sending/receiving data), which is extra-solution activity. The additional limitations related to notifications are merely data transmission and considered extra-solution activity. Further, there is a lack the integration of additional elements to disclose how the limitations are being performed. For instance, how is the delivery vehicle contacted (e.g. driver device, vehicle device)? There is no indication in the claims as to how the continually monitoring the location in real-time of the delivery vehicle is performed between the delivery vehicle and the store.  
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As in Step 2A, Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. Under Step 2B, as noted above the additional elements (e.g. a processor, non-transitory storage media) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component, which does not provide an inventive concept.  The receiving and transmitting steps are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The background does not provide any indication that the processor (or computer readable medium) is anything other than a generic, off-the-shelf computer component (see Spec ¶0018), and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
	
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. Therefore, Claims 1-9, 11-19 and 25-26.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Tepfenhart et al. (US 2017/0024805) discloses order fulfillment including receiving a customer order, customer arrival notification to pick-up and determining an estimated pick-up time and windows.
Loppatto et al. (US2015/0363843) discloses determining/identifying a delivery time and/or cost for an item to be delivered with customer selection of a delivery window


Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683